Citation Nr: 1630292	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-39 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to service connection for a lower back injury.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1991 to January 1995.  His DD Form 214 also reflects 4 months and 29 days of prior active service.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the claims for entitlement to a higher initial rating for major depressive disorder and entitlement to a TDIU in August 2014.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  At the hearing, the Veteran presented testimony as to the issues of entitlement to an initial rating in excess of 30 percent for major depressive disorder and entitlement to a TDIU.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.


Service Connection for a Lower Back Injury

In correspondence dated April 5, 2016, the Veteran's representative requested that a Board hearing scheduled for April 6, 2016, on the issue of entitlement to service connection for a lower back injury be postponed.  The representative further requested that, prior to rescheduling the Board hearing, the matter be remanded to the AOJ for a new VA examination to address deficiencies in an April 2013 VA back conditions examination.  Specifically, the representative asserted that the April 2013 VA back conditions examination is inadequate for decision-making purposes because, in rendering a negative nexus opinion, the examiner did not consider whether the Veteran has a lower back injury due to abdominal pain, altered gait, and falls that he experiences due to his service-connected hernia repair or whether a lower back injury may be due to having an officer stand on his back while a second officer kicked him repeatedly during survival, evasion, resistance, and escape training.  Of note, the representative presented similar contentions in the notice of disagreement as to the issue.  See VA Form 21-0958, Notice of Disagreement, received in April 2014.

A review of the April 2013 VA back conditions examination reveals that the examiner reviewed the record and examined the Veteran.  The examiner provided diagnoses of degenerative joint disease and lumbar radiculopathy.  The examiner noted that the Veteran reported sudden onset of back pain in September 2009 that starts in his lower back and radiates down his legs and that has worsened since onset.  The examiner was asked to opine as to whether the Veteran's back conditions are at least as likely as not proximately due to or the result of his service-connected scar that is a residual of hernia surgery associated with status-post nephrectomy.  The examiner provided a negative opinion.  As a rationale for the negative opinion, the examiner stated that review of the medical literature does not show increased risk for the development of lumbar disc disease and degenerative joint disease with previous abdominal surgeries.  The examination report does not reflect consideration of the Veteran's reports of altered gait and falls following abdominal surgery or the reported in-service events during survival, evasion, resistance, and escape training.

In that regard, the Board notes that the Veteran is competent to report altered gait and falls following his abdominal surgery.  He is also competent to report in-service incidents, such as having an officer stand on his back while a second officer kicked him repeatedly during survival, evasion, resistance, and escape training.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him credible in that regard, as there is nothing in the record that impugns his assertions in that regard.  Therefore, the Board finds that the April 2013 VA back conditions examination is inadequate for decision-making purposes because it does not address the Veteran's competent, credible statements as to altered gait and falls following his abdominal surgery and being stood upon and kicked during survival, evasion, resistance, and escape training.  As such, a remand is required so that a VA addendum opinion may be obtained in consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

After obtaining the VA addendum opinion, the AOJ should readjudicate the matter.  If service connection cannot be granted, then the AOJ must issue a supplemental statement of the case as to the issue and then communicate with the Veteran and his representative to schedule a Board hearing by videoconference, unless the Veteran indicates that he no longer wishes to have a hearing.

Higher Initial Rating for Major Depressive Disorder and Entitlement to a TDIU

In the August 2014 remand, the Board directed the AOJ to provide the Veteran with VCAA notification as to the issue of entitlement to a TDIU; obtain the Veteran's VA vocational rehabilitation file and associate it with the record; obtain updated VA treatment records from March 2013 through the present; obtain any records associated with the Veteran's claim for Social Security Administration disability benefits and associate them with the record; provide the Veteran with a VA psychiatric examination to determine the current nature and severity of his major depressive disorder; and then readjudicate the claims for entitlement to a higher initial rating for major depressive disorder and entitlement to a TDIU.

Pursuant to the August 2014 Board remand, the AOJ sent the Veteran notice of the factors relevant to establishing entitlement to a TDIU in August 2014; associated with the record updated VA treatment records dating through December 1, 2015; and associated with the record the Veteran's Social Security Administration disability records.  The AOJ has not yet provided the Veteran with a VA psychiatric examination or readjudicated the claims, as directed in the August 2014 Board remand.  In addition, although email correspondence dated in December 2015 reflects that the Veteran's VA vocational rehabilitation file has been requested, the file has not yet been associated with the record.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  As the AOJ has not yet completed the actions directed in the August 2014 Board remand, the claims for a higher initial rating for major depressive disorder and entitlement to a TDIU must be remanded.

In addition, the record reflects that the Veteran consistently receives VA treatment for his service-connected major depressive disorder.  Therefore, it is likely that there are outstanding, relevant VA treatment records dating after December 1, 2015.  On remand, the AOJ should also obtain updated VA treatment records from December 1, 2015, through the present, and associate those records with the record.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded from December 1, 2015, through the present, and associate them with the record.

2.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

3.  Forward the record and a copy of this Remand to the examiner who conducted the April 2013 VA back conditions examination or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  If the examiner determines that further in-person examination of the Veteran is required to provide the information requested below, then such an examination should be scheduled and the Veteran should be adequately notified of the scheduled examination.  The examiner is asked to respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lower back disabilities are causally or etiologically related to the Veteran's active service?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lower back disabilities are proximately due to or the result of the Veteran's service-connected disabilities, specifically to include residuals of hernia surgery associated with status-post right nephrectomy with hypertension?

c)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's lower back disabilities are aggravated by the Veteran's service-connected disabilities, specifically to include residuals of hernia surgery associated with status-post right nephrectomy with hypertension?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for all opinions given.  Any opinion provided must reflect consideration of the Veteran's competent and credible statements indicating that he experienced abdominal pain, abnormal gait, and falls following abdominal surgery and the Veteran's beliefs that his lower back disabilities are due to those factors.  Any opinion provided must also reflect consideration of the Veteran's competent and credible statements indicating that, during in-service survival, evasion, resistance, and escape training, an officer stood on his back while a second officer kicked him repeatedly in the side.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his major depressive disorder.  The record must be made available to and reviewed by the examiner for review.  All necessary tests should be conducted.

The examiner is requested to report complaints and clinical findings pertaining to the Veteran's major depressive disorder in detail.  The examiner should determine the extent of the Veteran's major depressive disorder symptoms as well as the effect on his social and occupational functioning.

The examiner should also obtain a complete occupational history from the Veteran and then make a determination about the impact of the Veteran's service-connected psychiatric disability on his employability.

5.  Thereafter, readjudicate the Veteran's claims for service connection for a lower back injury, entitlement to a higher initial rating for major depressive disorder and entitlement to a TDIU, in light of all of the evidence of record.  In adjudicating the TDIU claim, if the AOJ finds that the Veteran is unemployable, but that he does not meet the rating requirements set forth in 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of entitlement to a TDIU on an extra-schedular basis for that period.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response.

6.  Then, unless the Veteran indicates that he no longer wants a Board hearing, or the benefits sought have been granted in full, communicate with the Veteran to determine a date and time when he will be able to attend a videoconference hearing with a member of the Board, and schedule the Veteran for a videoconference hearing before a Veterans Law Judge accordingly.  See 38 C.F.R. § 20.704.  Notify the Veteran and his representative of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




